IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

FELISHA RAMSEY,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-3111

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 25, 2017.

An appeal from the Circuit Court for Columbia County.
Leandra G. Johnson, Judge.

Andy Thomas, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General; Daniel Krumbholz and Thomas H. Duffy,
Assistant Attorneys General, Tallahassee, for Appellee.


PER CURIAM.

      AFFIRMED. See Williams v. State, 202 So. 3d 917 (Fla. 4th DCA 2016)

(holding that absconding from supervision is an independent basis for tolling

probation).


ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.